Citation Nr: 0201484	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance 
benefits under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1964 to 
March 1967 and from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision the RO denied the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to dependent's 
educational assistance benefits under 38 U.S.C.A. Chapter 35 
and granted entitlement to dependency indemnity compensation.  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in July 1999 as a result of pneumonia due to asthma.  A 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause was multifocal atrial 
tachycardia.  

2.  At the time of the veteran's death, service connection 
was in effect for Cushing's Syndrome with multiple 
manifestations including moon face, buffalo hump, abdominal 
striae, cataracts, hypokalemia, hypertension, osteoporosis, 
nephrolithiasis, muscle wasting, easy bruising, acute 
gastroenteritis, and glaucoma (100 percent) and generalized 
dermatophytosis (30 percent).  

3.  The veteran's Cushing's Syndrome resulted in debilitating 
effects and general impairment of health to an extent that 
rendered him materially less capable of resisting the effects 
of the pneumonia, asthma, and multifocal atrial tachycardia 
which caused his death.  

CONCLUSIONS OF LAW

1.  The veteran's service-connected Cushing's Syndrome 
contributed substantially or materially to cause his death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

2.  The criteria for dependents' educational assistance 
benefits under Chapter 35 of Title 38 have been met.  
38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.807 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

By virtue of the statement of the case furnished in October 
1999, the February 2001 Board remand, and a March 2001 RO 
letter discussing the VCAA, the appellant and her attorney 
were notified of the evidence necessary to establish her 
claims as well as the pertinent law and regulations.  The 
appellant failed to respond to the March 2001 letter.  

The Board must conclude, therefore, that all relevant 
treatment records identified by the appellant have been 
obtained and associated with the veteran's claims folder.  
Further, the Board finds that VA has met its duties under the 
VCAA and 66 Fed. Reg. 45631 (2001) (to be codified at 38 
C.F.R. § 3.159).  

I.  Service Connection
for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death (the primary 
cause being unrelated) from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2001).  

The official death certificate shows that the veteran died in 
July 1999 at the age of 52 from pneumonia due to asthma.  A 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause of his demise was 
multifocal atrial tachycardia.  At the time of the veteran's 
death, service connection had been granted for the following 
disabilities:  Cushing's Syndrome with multiple 
manifestations including moon face, buffalo hump, abdominal 
striae, cataracts, hypokalemia, hypertension, osteoporosis, 
nephrolithiasis, muscle wasting, easy bruising, acute 
gastroenteritis, and glaucoma (100 percent) as well as 
generalized dermatophytosis (30 percent).  

The service medical records are negative for complaints of, 
treatment for, or findings of pneumonia, asthma, or 
multifocal atrial tachycardia.  The first post-service 
evidence of medical care for a respiratory condition is dated 
in April 1981, when the veteran was treated for bronchial 
asthma and a reversible obstructive airways disease.  A June 
1981 VA medical record indicates that the veteran developed 
the reversible obstructive airways disease in January 1981.  
A January 1982 VA hospital summary report, reflecting the 
veteran's hospitalization for treatment for an upper 
respiratory tract viral infection with exacerbation of 
reversible obstructive airways disease, notes that he had a 
one-year history of reversible obstructive airways disease.  

According to an October 1988 VA discharge summary report, 
cardiac arrhythmia was suspected.  A diagnosis of 
hypertension was provided on a November 1988 VA discharge 
summary report.  An EKG conducted at that time showed sinus 
tachycardia with occasional PAC's with biatrial enlargement.  

To summarize, the service medical records show no evidence of 
a lung disorder or multifocal atrial tachycardia.  The first 
postservice evidence of these disorders was many years after 
service.  Additionally, there is no medical evidence of 
record which establishes a relationship between the 
pneumonia, asthma, or multifocal atrial tachycardia, the 
disabilities led to the veteran's death, to his active 
military duty.  

However, as previously set forth, at the time of the 
veteran's death, his service-connected Cushing's Syndrome was 
determined to have involved multiple manifestations, 
including moon face, buffalo hump, abdominal striae, 
cataracts, hypokalemia, hypertension, osteoporosis, 
nephrolithiasis, muscle wasting, easy bruising, acute 
gastroenteritis, and glaucoma.  The Cushing's Syndrome was 
rated as 100 percent disabling.  The Board finds of 
particular significance the manifestation of hypertension, 
which was documented in the veteran's post-service medical 
records.  Hypertension may affect vital organs associated 
with the cardiovascular system, including the heart.  The 
post service medical records show the presence of biatrial 
enlargement.  Accordingly Board assumes that the veteran's 
service-connected Cushing's Syndrome resulted in such a 
debilitating effect and general impairment of health that the 
veteran was rendered materially less capable of resisting the 
effects of the pneumonia, asthma, and multifocal atrial 
tachycardia which primarily caused his death.  See, 38 C.F.R. 
§ 3.312(c)(3) (2001).  As such, the Board finds that service 
connection for the cause of the veteran's death is warranted.  

II.  Chapter 35 Dependent's Educational Assistance Benefits

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see also 38 C.F.R. § 21.3020 (2001)), 
the child, spouse, or surviving spouse of a veteran or 
serviceperson will have basic eligibility if the following 
conditions are met and, in particular, if the veteran

(1)  was discharged from service under 
conditions other than dishonorable, or 
died in service; and 

(2)  has a permanent total 
service-connected disability; or

(3)  a permanent total service-connected 
disability was in existence at the date 
of the veteran's death; or

(4)  died as a result of a 
service-connected disability; or (if a 
service-person)  

(5)  is on active duty as a member of the 
Armed Forces and now is, and, for a 
period of more than 90 days, has been 
listed by the Secretary concerned as 
missing in action, captured in the line 
of duty by a hostile force, or forcibly 
detained or interned in the line of duty 
by a foreign Government or power.

38 C.F.R. § 3.807(a) (2001).  

The veteran received an honorable discharge from active duty.  
As previously discussed service connection for cause of the 
veteran's death has been established.    Accordingly, the 
basic eligibility requirements for dependents' educational 
assistance benefits under Chapter 35 of Title 38 have been 
met.  See 38 C.F.R. § 3.807(a) (2001).  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to dependents' educational assistance benefits 
under Chapter 35 of Title 38 is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

